10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

2?

28

Case 2:19-cv-00856-GMN-DJA Document 77 Fil

LATONIA SMITH

9748 CANYON LANDING AVE.
LAS VEGAS, NV 89166
725-203-2455

PLAINTIFF IN PROPER PERSON

UNITED STATES DISTRICT
DISTRICT OF NEVADA
LATONIA SMITH,
Plaintiff(s),
-VS-
CAESARS ENTERTAINMENT

CORPORATION, a Delaware corporation;
PHWLYV, LLC d/b/a PLANET HOLLYWOOD
RESORT AND CASINO, a Nevada limited
liability company; SHANNON PIERCE;
ETHAN THOMAS,

Defendant(s).

 

 

 

 

PLAINTIFF’S REPLY IN SUPPORT OF LEAVE TO FILE AMENDED COMPLAINT
(RESPONSE TO SHANNON PIERCE); MOTION TO STRIKE NEW IRRELEVANT

bOSI2O/190 Dano 1 of 6G
Rag

 

U Vor FILED
——— ENTERED

——— RECEIVED
——— SERVED 0
COUNSEL/PARTIES OF RECOR

Sa Ty

 

 

AUG 29 2019

 

 

 

ORT

CLERK US DISTRICT COUR
DISTRICT OF NEVADA '

DEPUTY

 

CASE NO. 2:19-cv-00856-DJA

ARGUMENTS/CASE LAW SPECIFIC TO ANTI-SLAPP MOTIONS

PIERCE ARGUMENTS

Defense for Shannon Pierce argues again, even inserting new arguments, that

Plaintiff's lawsuit is a SLAPP lawsuit. Since Plaintiff has already addressed this

argument, including the ways in which defendants have failed to meet all prongs in

categorizing Ms. Smith’s suit as a SLAPP suit, in depth in her Opposition to the motions

 

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 77 Filed 08/29/19 Page 2 of 6

to dismiss, Plaintiff will not readdress the argument herein. In fact, Ms. Smith moves to
strike defense’s new arguments concerning references to the SLAPP suit as it is
irrelevant to Plaintiffs Motion for Leave to Amend her Complaint and is only being used
by defense to add on to the earlier Motion to Dismiss.

Defense also argues that Plaintiff fails to state a claim. As with every other
challenge defense makes, the blanket claims should be denied by the court.
PLAINTIFF’S BREACH OF CONFIDENTIALITY CLAIM HAS MERIT

Defense's argument about Ms. Pierce not being a party to the settlement, thus
being able to breach the settlement effectively undermines every single argument he
has made in this case referencing that Ms. Pierce only interacted with Ms. Smith in her
capacity as an attorney, and further supports Ms. Smith's claims and her lawsuit
concerning Ms. Pierce interacting with her, defaming her, and targeting her outside of
her capacity as an attorney and outside of any connections to a litigation (Paragraphs 3-
6 of Defendant's Opposition).

Directly contradicting the statement is defense’s next few paragraphs stating that
Ms. Pierce was allowed to disclose the agreement “as part of its request for protective
or other relief,” (meaning defense is now trying to revert back to Ms. Pierce solely acting
in her capacity as an attorney thus allegedly giving her the right to disclose the
agreement); this also further supports Ms. Smith's claims and lawsuit that Ms. Pierce
inappropriately used the legal system (in an attempt to hide behind her job title) to target
and defame Ms. Smith, including breaching the confidential settlement agreement,
which she never had a right to disclose. Whether her defense wants to argue either of
the contradicting, positions, Pierce breached a confidential agreement that she was not
at liberty to breach. Defense continues to assert two paragraphs from the agreement,
which also undermines his claims, but fails to highlight the terms concerning the

“confidentiality” and “disclosure” portion of the agreement, including the fact that any

 
10

11

12

13

14

15

16

17

1B

19

20

21

22

23

24

25

26

27

26

 

 

Case 2:19-cv-00856-GMN-DJA Document 77 Filed 08/29/19 Page 3 of 6
public disclosure must have been premised by actual proof of a breach (as the whole
agreement was premised on Ms. Smith being absolved from the false accusations) and
delivered to Ms. Smith’s former counsel. The agreement is on file with the Court,
unfortunately, to read. Defense then argues that the third-parties Pierce delivered the
agreement to, along with further defamatory statements as evidenced, had an interest in
it. This is evidently false. As proven, Ms. Smith was not the subject of her mother’s
lawsuit and there was absolutely no connection between Ms. Smith and her mother’s
lawsuit. Further, none of the parties who Pierce disclosed the agreement to knew Ms.
Smith until Pierce communicated this to them. The agreement, on its face, prevented its
disclosure and particularly in this instance where it was meant to protect Ms. Smith from
the very thing Pierce used the agreement to accomplish—a public mudslinging of the
Plaintiff based on unfounded allegations, which has caused Ms. Smith irreparable harm.
Further, Pierce's attempts to insert Ms. Smith into her mother's lawsuit directly
contradicts the standards of a SLAPP lawsuit, which requires that the party alleging a
SLAPP suit could not have “made’ it a public issue by placing it in a public forum
(explained in Plaintiffs Opposition to Motions to Dismiss).

Plaintiff incorporates her motion for leave to file an amended complaint herein.
PLAINTIFF'S CIVIL CONSPIRACY CLAIM HAS MERIT

Defense cherry-picks from Plaintiffs Opposition and fails to read the rest of the
paragraph conceming defendants’ TPO filings, which clearly explain that the issues and
their actions go well-beyond just simply “filing TPOs.” The TPOs were filed in bad faith
and with actual malice, and since Plaintiff has briefed this issue at length, she will not
address it again herein. Plaintiff has already addressed defendant’s argument about
conspiring with itself. Plaintiff contends that Pierce acted in her individual capacity and
was not acting on behalf of any clients, especially since Ms. Smith was not the subject

of any lawsuit that she was involved when she was engaged in the civil conspiracy to

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 77 Filed 08/29/19 Page 4 of 6

target Ms. Smith. Defendant again tries to revert back to hiding behind her job title as an
attorney to assert that she could not conspire with clients, but the argument is
incognizable as stated directly above and siill fails. The Ninth Circuit has held that an
attomey/s can be liable under common law torts if s/he goes beyond their proper role,
and actively engages in misconduct, and the line must be drawn at the fact that Pierce’s
alleged “representation” of her clients did not (non-exhaustively herein) include Ms.
Smith (who was never even mentioned in Mrs. Peruzar’s litigation), did not include the
need to distribute a confidential settlement agreement concerning Ms. Smith, did not
include a need to engage in a conspiracy to maliciously target Ms. Smith, and did not
include the need to attempt to insert Ms. Smith into an irrelevant and separate litigation.
Defendant cannot reasonably (or possibly) argue an alternative given the facts. Thus,
since defendant's only defense is to attempt to throw her legal status out in front of each
claim (even when it doesn't make any sense) and it is evident that defendant was not
acting a legal capacity when targeting Ms. Smith, as argued in Plaintiffs Leave to
Amend Complaint, the claim of civil conspiracy is plausible.

All of Ms. Smith's existing claims and proposed new claims were further
supported as probable by the evidence attached in her Opposition to the motions to
dismiss, which Ms. Smith contends she should be allowed to complete discovery as the
motions function as summary judgments laden with factual contentions.

CONCLUSION

Attorneys cannot blur the lines and hide behind privileges and exemptions when
they engage in gross misconduct. For the foregoing reasons, Ms. Smith contends that
Defendant's opposition to the motion for leave to amend fails and Ms. Smith should be
granted leave to amend her Complaint as attached to the Opposition, including the
addition of the proposed causes of action against defendant.

Dated this 29th day of August 2019

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

2B

 

 

Case 2:19-cv-00856-GMN-DJA Document 77 Filed 08/29/19 Page 5 of 6

/s/ Latonia Smith JE.

LATONIA SMITH
9748 CANYON LANDING
AVE.

LAS VEGAS, NV 89166

 
10

11

12

13

14

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 2:19-cv-00856-GMN-DJA Document 77 Filed 08/29/19 Page 6 of 6

CERTIFICATE OF SERVICE
| certify that | am serving a true and correct copy of the attached REPLY TO OPPOSITION on the parties set forth below

by:
placing an original or true copy thereof in a sealed envelope with the correct prepald postage affixed for
collection and mailing in the United States Mail, at Las Vegas, Nevada.

x Certified Mail, Return Receipt Requested of the document(s) listed above to the person(s) at the address(es)

set forth below
E-service
Personal delivery through a process server of the document(s} listed above to the person(s} at the address(es)
set farth below

Rilay Clayton

HALL JAFFE & CLAYTON, LLP

7425 Peak Drive

Las Vegas, NV 89128

702-316-4111
fclayton@lawhjc.com

Alex Fugazzi and Michael Paretti

SNELL AND WILMER

3883 Howard Hughes Parkway Suite 1100

Las Vegas, NV 89169

702-784-5200

afugazz7i @swiaw.com

mparetti@swlaw.com

 

Plaintiff, In Proper Person

Dated this 29th day of August 2019

 
